Case 1:19-cr-00486-ER Document 118 Filed 06/13/21 Page 1 of 2

Eugene Iredale
egiredale@iredalelaw.com

June 13, 2021
VIA CM/ECF

Hon. Edgardo Ramos
United States District Judge
Southern District of New York

40 Foley Square
New York, NY 10007

RE: United States of America v. Donald Blakstad
Case No. 19-cr-486

Dear Judge Ramos,

Defendant Blakstad respectfully requests an order of the Court allowing myself and
my associate, Sarah Brockett, to access the Courthouse Wi-Fi system on our laptops for
the duration of trial in this matter, commencing on June 14, 2021 through June 30, 2021.

I appreciate the Court’s attention.

Respectfully,

mn

Eugene G. Iredale

105 West F Street, 4th Floor, San Diego, CA 92101-6087 | P: 619-233-1525 | F: 619-233-3221 | www.iredalelaw.com
Case 1:19-cr-00486-ER Document118 Filed 06/13/21 Page 2 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

IN THE MATTER OF AN APPLICATION

TO BRING PERSONAL ELECTRONIC DEVICE(S) OR
GENERAL PURPOSE COMPUTING DEVICE(S) INTO
THE COURTHOUSES OF THE

SOUTHERN DISTRICT OF NEW YORK FOR

USE INAPROCEEDING OR TRIAL

The following Order is subject to the definitions, obligations and restrictions imposed pursuant to
Standing Order M10-468, as Revised. Upon submission of written application to this Court, it is hereby

ORDERED that the following attorney(s) are authorized to bring the Personal Electronic Device(s) and/
or the General Purpose Computing Device(s) (collectively, "Devices") listed below into the Courthouse for use In

a proceeding or trial in the action captioned:

United States v. Blakstad

ORDERED that for the device(s) checked below SDNY Courtroom WI-FI access shall be provided.

06/14/21 - 06/30/21

The date(s) for which such authorization is provided Is (are)

 

WiFi
Granted

Yes

Yes

Device(s) Courtroom

Attorney(s)

Eugene Iredale| egiredale@iredalelaw.com| Lapto

sbrockettlaw@gmail.com| Lapto

(Aitach Extra Sheet if Needed)

 

 

ois | lh
— | —
© | ©

 

The attorney(s) identified in this Order must present a copy of this Order when entering the
Courthouse. Bringing any authorized Device(s) into the Courthouse or its Environs constitutes a certification by
the attorney that he or she will comply in all respects with the restrictions and obligations set forth in Standing
Order M10-468, as Revised.

SO ORDERED:

Dated:

a ee)

United States Judge
